Appeal from an order of the Court of Claims, entered March 11, 1977, which granted respondents’ motion to dismiss the claim. By means of this claim, claimants seek to recover against defendant, State of New York, for injuries to an infant allegedly resulting from the negligent acts and omissions of a Family Court Judge and Family Court employees of *977Bronx County. Holding that the State would not be liable for said acts and omissions, the Court of Claims dismissed the claim, and this appeal ensued. The central question presented for our determination is whether or not the State could be held liable as claimed by claimants, and we conclude that it could not. The express language of section 2 of the Public Officers Law clearly establishes that a Family Court Judge is a " 'local officer’ ” and not a " 'state officer’ ” for whose torts the State might possibly be liable (see Court of Claims Act, § 9, subd 2). Accordingly, the order appealed from must be affirmed (cf. Whitmore v State of New York, 55 AD2d 745, mot for lv to app den 42 NY2d 810). Order affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Mahoney and Main, JJ., concur.